UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2393


RASHAD MATTHEW RIDDICK,

                   Plaintiff - Appellant,

             v.

JACK BARBER, Former Interim Commissioner of Virginia Department of
Behavioral Health and Developmental Services; HUGHES MELTON,
Commissioner of Virginia Department of Behavioral Health and Developmental
Services; REBECCA A. VAUTER, CSH Director; CAPTAIN BLAND, Security;
DR. N. PARIKH, Assistant Medical Director; DR. S. YARATHA, Psychiatrist; DR.
TED SIMPSON, Psychologist; MR. ONI, Rehab Worker; HOLLY ERNOUF,
Director of Rehab Services; MICHAEL SCHAFER, Assistant Commissioner;
DANIEL HERR, Deputy Commissioner; DIANE POPE, Director of Social Work,

                   Defendants - Appellees,

             and

LAUREN CARTWRIGHT, Director of Nursing; MAJOR PARHAM, Chief of
Security; DR. CARLSON, Medical Director; DR. GALUSHA, Director of
Psychology,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:19-cv-00071-DJN)


Submitted: August 17, 2020                              Decided: September 22, 2020
Before GREGORY, Chief Judge, DIAZ, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Rashad Matthew Riddick, Appellant Pro Se. Lynne Jones Blain, Maurice Scott Fisher, Jr.,
HARMAN CLAYTOR CORRIGAN & WELLMAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Rashad Matthew Riddick seeks to appeal the district court’s order dismissing his

amended 42 U.S.C. § 1983 complaint. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The district court’s disposition of Riddick’s Fourteenth Amendment claims “raises

questions about the finality of the dismissal order, as dismissals without prejudice naturally

leave open the possibility of further litigation in some form.” Bing v. Brivo Sys., LLC,

959 F.3d 605, 610 (4th Cir. 2020) (alteration and internal quotation marks omitted).

       In Bing, we concluded that the without-prejudice dismissal was a final, appealable

order for three reasons: (1) the plaintiff had failed to identify any facts that could be added

to his complaint to cure the pleading deficiency; (2) the court had directed the case to be

closed after dismissing the complaint; and (3) the plaintiff had elected to stand on his

complaint. Id. at 615. Weighing these factors here, we conclude that the district court’s

order is neither a final order nor an appealable interlocutory or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court with instructions to allow Riddick to file a second amended complaint. See Goode

v. Cent. Va. Legal Aid Soc’y, Inc., 80 F.3d 619, 630 (4th Cir. 2015), abrogated in part by

Bing, 959 F.3d at 614-15. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                            DISMISSED AND REMANDED

                                              3